

117 S1762 IS: Financial Factors in Selecting Retirement Plan Investments Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1762IN THE SENATE OF THE UNITED STATESMay 20, 2021Ms. Smith (for herself, Mrs. Murray, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Employee Retirement Income Security Act of 1974 to permit retirement plans to consider certain factors in investment decisions. 1.Short titleThis Act may be cited as the Financial Factors in Selecting Retirement Plan Investments Act.2.ERISA amendments(a)In generalSubsection (a) of section 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104) is amended by adding at the end the following new paragraph:(3)(A)Provided that a fiduciary discharges the fiduciary's duties with respect to a plan in a manner otherwise consistent with this subsection, a fiduciary may—(i)consider environmental, social, governance, or similar factors, in connection with carrying out an investment decision, strategy, or objective, or other fiduciary act; and(ii)consider collateral environmental, social, governance, or similar factors as tie-breakers when competing investments can reasonably be expected to serve the plan’s economic interests equally well with respect to expected return and risk over the appropriate time horizon.(B)In a case described in clause (i) or (ii) of subparagraph (A), a fiduciary shall not be required to maintain any greater documentation, substantiation, or other justification of the fiduciary’s actions relating to such fiduciary act than is otherwise required under this part.(C)Nothing in this part shall preclude an investment selected in accordance with clause (i) or (ii) of subparagraph (A) from being treated as a default investment or a component of such a default investment (as described in regulations issued by the Secretary under subsection (c)(5)(A)), if such investment would otherwise qualify for such treatment under such regulations..(b)Effect on regulationsThe rule entitled Financial Factors in Selecting Plan Investments, published by the Employee Benefits Security Administration of the Department of Labor on November 13, 2020 (85 Fed. Reg. 72846), shall cease to have force or effect on the date of enactment of this Act. 